UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

 NICHOLAS J. DUBOIS,                                 )
                                                     )
                         Plaintiff,                  )
                                                     )
                  v.                                 )   Civil Case No. 09-2176 (RJL)
                                                     )
                                                     )
 WASHINGTON MUTUAL BANK, in                          )
 receivership, et al.,                               )
                                                     )
                         Defendants.                 )



                                      FINAL JUDGMENT

          For the reasons set forth in the Memorandum Opinion entered this date, it is this
   'tJ.
2-    day of September, 2010, hereby

          ORDERED that Finestein & Malloy, L.L.C.'s Motion To Dismiss [#7] is

GRANTED; and it is further

          ORDERED that Chase Home Finance, LLC, lP Morgan Chase Bank, N.A. and

Tait O. Norton's Motion To Dismiss [#12] is GRANTED; and it is further

          ORDERED that Federal National Mortgage Association's Motion To Dismiss

[#20] is GRANTED; and it is further

          ORDERED that Federal Deposit Insurance Corporation-Corporate's Motion To

Dismiss [#22] is GRANTED; and it is further
      ORDERED that Federal Deposit Insurance Corporation-Receiver's Motion To

Dismiss [#24] is GRANTED; and it is further

      ORDERED that the above-captioned case be DISMISSED with prejudice.

      SO ORDERED.
                                                    \




                                         2